Dear Ms. Givens:
You have asked this office to advise you whether you may be an elected school board member and at the same time be employed by the parish tax assessor's office.
Unfortunately, the law prohibits one from holding these positions concurrently. R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Laws states, pertinently:
  ". . . . In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court."
The statute prohibits a member of any "parish governing authority or school board" from holding "any office or employment with any . . . assessor."
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams